Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 and 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Passinger (U.S. Publication No. 20160209234) in view of Feyereisen (U.S. Publication No. 20150308833) and Proehl (U.S. Patent No. 6690391).

For Claim 1, Passinger teaches: A method of presenting a route for a vehicle on a graphical user interface display, the method comprising ([0007], disclosing a system to process navigation data and display device to display the processed information. [0016], disclosing user interface 110 coupled with display device 140 as a touch screen. [0048], disclosing display device 140 visually display graphically displaying information. Hence a GUI for navigation):
providing, on a display device, the graphical user interface display comprising a list region and a detail region adjacent to the list region ([0049], disclosing a first area 210 and second area 250 on visual display. Figure 2 showing list of NOTAM messages in right hand side of the display and left side of display i.e. section 210), wherein the detail region comprises information associated with a currently selected message within an entry in the list region (Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected event from the list); 

and dynamically updating the detail region to reflect a second item from list in response to adjusting the currently selected item from the first selected item ([0058-0059], disclosing section 210 is updated according to selected item from the list), 

Passinger further does not disclose: wherein the entry in the waypoint list region corresponding to the currently selected waypoint is maintained in a fixed position on the display device while the currently selected waypoint is adjusted from the first waypoint to the second waypoint.
Feyereisen teaches of a list of waypoints to be displayed in navigational map ([0010], disclosing a list of waypoints displayed and designating one waypoint selected by user to provide more detail).

Proehl discloses of a list displaying a dynamic list of items where selected option is highlighted at a fixed position. As the user scrolls through the list, the currently selected option is always at a fixed position and is replaced by the next selected option (Figure 7, disclosing option 214 highlighted at a fixed position. Figure 8 shows option 216 is selected and it replaces 214 from the fixed highlighted region. Figure 11 shows that highlighted position is a fixed cursor).

It would have been obvious to one having ordinary skill before effective filing date of claimed invention to modify art of Passinger to display list of waypoints as taught by Feyereisen to enable the user of quickly viewing multiple waypoints in a glance.
Furthermore, it would have been obvious to one having ordinary skill in art to modify Passigner’s art to position a selected option at a fixed location as taught by Proehl to enable the user to quickly and intuitively and efficiently view the list.

For Claim 2, Passinger modified through Feyereisen and Proehl teach: The method of claim 1, 
Modified Passinger further teaches: wherein dynamically updating the detail region comprises displaying second information associated with the second waypoint within the detail region in lieu of the information associated with the first waypoint previously displayed within the detail region (Passinger [0058-0059], disclosing section 210 is updated according to selected item from the list. As the display section 210 is updated based on the selected item in the list. The information is displayed in lieu of previously displayed information that was listed to previously displayed option; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 3, Passinger modified through Feyereisen and Proehl teach: The method of claim 2, 
Modified Passinger further teaches: providing indicia of the second waypoint as the currently selected waypoint at the fixed position in response to adjusting the currently selected waypoint (Figure 3 and [0054], disclosing the selected NOTAM message has a lighter color tone than other messages. When the next message is selected, its color tone changes as an indicia of currently selected option; See also Proehl for as cited and incorporated in claim 1 for the teaching of fixed position. See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).


For Claim 4, Passinger modified through Feyereisen and Proehl teach: The method of claim 3, 
Passinger teaches of changing color tone of selected waypoint in the list to be different than rest of waypoints (Figure 3 and [0054], disclosing the selected NOTAM message has a lighter color tone than other messages. The darker color tone indicates the option is not selected and vice versa; see also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

Modified Passinger teaches: further comprising providing second graphical indicia of the first waypoint at a position within the waypoint list region different from the fixed position in response to adjusting the currently selected waypoint, wherein the second graphical indicia of the first waypoint is initially displayed at the fixed position prior to adjusting the currently selected waypoint ([0054], disclosing a NOTAM message is selected through touching the messaging in the list. [0016], disclosing display device is a touchscreen for user interface. Figure 3 and [0054], disclosing selected message has a lighter color tone that other messages. When the next message is selected, the color tone of previous message is changed. Modified art moves currently selected message to a fixed location i.e. the first message is at the fixed location and when the next message is selected, the first message is moved out and replaced by the next one; See also Proehl for as cited and incorporated in claim 1 for the teaching of displaying currently selected waypoint at fixed position; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).
Modified Passinger does not disclose the second indication (previously selected message) to be displayed at the fixed location initially.
However Modified Passinger does disclose changing the color to indicate which waypoint is selected and vice versa as explained above. Also Passinger teaches moving the currently selected waypoint to a fixed position.
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Passinger to change color tone of previously selected waypoint (A) while it is still at fixed position and then replace it with currently selected waypoint (B) to indicate the user that waypoint A is replaced by waypoint B.

For Claim 5, Passinger modified through Feyereisen teaches: The method of claim 1, 
Modified Passinger further teaches: wherein dynamically updating the detail region comprises dynamically updating the detail region in response to a user manually scrolling the list region ([0013], disclosing user may scroll the list to take notes. And figures 3-11 showing NOTAM Messages 252-259 being selected one by one sequentially for the user to take notes. Hence the user scrolls through the messages and as the detail section dynamically displays information related currently selected option; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 6, Passinger modified through Feyereisen and Proehl teach : The method of claim 1, 
The modified art further teaches: wherein dynamically updating the detail region comprises dynamically updating the detail region in response to a user selecting the second waypoint within the waypoint list region (Figures 3 through 11 of Passinger disclose the detailed section of the screen is changed as the user selects different options from the list. Section 210 shows information related to currently selected option from the list and updates to the next option when selected, hence dynamically updating the region 219; see also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 7, Passinger modified through Feyereisen and Proehl teach: The method of claim 1, 
Modified Passinger further teaches: wherein dynamically updating the detail region comprises dynamically updating the detail region in response to the vehicle traversing the first waypoint (Passinger-[0007], disclosing that system is configured to generate display signals based on navigation data. [0018-0020] disclosing that navigation system provides real time navigational data. Waypoints, distances between waypoints, headings between waypoints etc. is accessible by navigation system. Therefore the real time data displayed on the screen by navigation system updates in response to the vehicle traversing, hence traversing the first waypoint).

For Claim 8, Passinger modified through Feyereisen and Proehl teach: The method of claim 1, 
Modified Passinger further teaches: further comprising providing graphical indicia of the second waypoint as the currently selected waypoint at the fixed position in response to adjusting the currently selected waypoint (Figure 3 and [0054], disclosing the selected NOTAM message has a lighter color tone than other messages. When the next message is selected, its color tone changes as an indicia of currently selected option; See also Proehl for as cited and incorporated in claim 1 for the teaching of fixed position. See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 9, Passinger modified through Feyereisen and Proehl teach :The method of claim 1, 
Modified Passinger further teaches: wherein providing the graphical user interface display comprises providing first graphical indicia of the first waypoint at the fixed position within the waypoint list region and providing second graphical indicia of the second waypoint at a second position within the waypoint list region, the second position being different from the fixed position (Figure 3 and [0054], disclosing the selected NOTAM message has a lighter color tone than other messages. When the next message is selected, its color tone changes as an indicia of currently selected option. As the tone of other waypoints is darker than currently selected waypoint, the second indicia of second waypoint is dark color tone as well as its position i.e. not displayed at fixed location. Figure 5 showing second task ‘253’ is displayed at second position in the list. See Proehl for as cited and incorporated in claim 1 for teaching of displaying current selection at fixed position. See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 10, Passinger modified through Feyereisen and Proehl teach: The method of claim 9, 
and the first graphical indicia of the first waypoint at a third position within the waypoint list region different from the fixed position in response to adjusting the currently selected waypoint from the first waypoint to the second waypoint
Modified Passinger further teaches: further comprising dynamically updating the waypoint list region to include the second graphical indicia of the second waypoint at the fixed position within the waypoint list region(Figure 3 and [0054], disclosing the selected NOTAM message has a lighter color tone than other messages. As the second (other) items in the list have a darker shade color, it is a second indication of indicating that this option is not selected. Figure 5 showing second task ‘253’ is displayed at second position in the list. See Proehl for as cited and incorporated in claim 1 for teaching of displaying current selection at fixed position. See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).
Modified Passinger does not teach first waypoint at a “third position within the waypoint list region” different from the “fixed position” in response to adjusting the currently selected waypoint.
Proehl teaches of a cursor at a fixed position i.e. 6th position in figure 12 and at 4th position in figure 15. But does not disclose it to be at 3rd position. Proehl adjusts the fixed position based on the size of list of options. Proehl displays selected option at different locations in the display( Column 6 line 40 through Colum 8 line 27 and figures 4 and 5, regions 104-112 show the current options selected for the playback device, hence the device shows the currently selected option at a fixed location. Column 6 line 106 shows Mariah Carey Butterfly is selected. When the next option to be selected is browsed, the status bar in figure 4 moves to a central location in as shown in figure 5. Therefore 106 in figures 4 and 5 are fixed positions and are different from each other).
It would have been obvious to modify Passinger’s art before effective filing date of claimed invention to have the first graphical indicia of the first waypoint at a third position within the waypoint list region different from the fixed position in response to adjusting the currently selected waypoint from the first waypoint to the second waypoint as taught by Proehl as a design choice preference(Deciding the position of fixed cursor in the list is a design choice and does not have any significance functional advantage to the operation of the device. See MPEP 2144.04).

For Claim 11, Passinger modified through Feyereisen and Proehl teach: The method of claim 10, 
Modified Passinger further teaches: wherein dynamically updating the detail region comprises displaying second information associated with the second waypoint within the detail region in lieu of the information associated with the first waypoint previously displayed within the detail region (Passinger [0058-0059], disclosing section 210 is updated according to selected item from the list. As the display section 210 is updated based on the selected item in the list. The information is displayed in lieu of previously displayed information that was listed to previously displayed option; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 12, Passinger modified through Feyereisen and Proehl teach: The method of claim 1, 
Passinger’s art has a list of items that a user may select from (Figure 4, options 252 through 259 are the options in the list for user to select). The art further highlights the selected option ([0054], disclosing message 200 is highlighted when selected). 
The NOTAM list in the art is modified through Feyereisen to list Waypoints instead of NOTAM messages as cited and incorporated in claim 1 above.
However Passinger does not disclose: wherein: the waypoint list region comprises “a scrollable region“ comprising a list of waypoints of the route; and in response to adjusting the currently selected waypoint from the first waypoint to the second waypoint, the list of waypoints “scrolls behind the entry for the currently selected” waypoint.
Proehl teaches a fixed position for currently selected option (Column 6 line 40 through Colum 8 line 27 and figures 4 and 5, regions 104-112 show the current options selected for the playback device, hence the device shows the currently selected option at a fixed location. column 6   106 shows Mariah Carey Butterfly is selected. When the next option to be selected is browsed, the status bar in figure 4 moves to a central location in as shown in figure 5). 
Proehl’s art does disclose currently selected option to be displayed at fixed position and highlighting the next option to be selected as well however the art does not explicitly disclose if both are displayed simultaneously. The information shown in figure 4 is moved to central location in figure 5 is to move the information to a more prominent position as explained in column 8 line 4. The art further discloses a scrolling mechanism that interacts with the GUI (disclosed in SUMMARY OF INVENTION) and figure 5 section 201 shows a list of songs to be scrolled.
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Passinger through modification of Proehl’s art to simultaneously display the currently selected option at a fixed location and the next option at another fixed location that is different that the location of select option display. When Status bar and list are displayed at the same time. The options will scroll under the currently selected option. This will enable the user to quickly, intuitively and efficiently navigate and interact with the GUI (Proehl, SUMMARY OF INVENTION).

For Claim 13, Passinger modified through Feyereisen and Proehl teach: The method of claim 12, 
Passinger further teaches: wherein the entry for the currently selected waypoint is graphically emphasized with respect to the list of waypoints ([0053], disclosing the color tone of selected option from the list has a different color tone than rest of the list. Therefore the selected option is graphically emphasized with respect to the list. See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 14, Passinger modified through Feyereisen and Proehl teach:	The method of claim 1, 
Modified Passinger further teaches: further comprising dynamically updating the waypoint list region to include a divider disposed above the entry for the currently selected waypoint to reflect a route segment (Figure 7 shows “RUNWAY OPERATIONS” AND “SURFACE OPERATIONS” and [0052], disclosing the messages are grouped into categories i.e. they are correlated operationally. The sections runway and surface operations serve as headers as well as dividers as they indicate a separation from other group category) associated with the second waypoint in response to adjusting the currently selected waypoint from the first waypoint to the second waypoint when the route segment is different from a second route segment associated with the first waypoint (figure 7, when an entry from “SURFACE OPERATIONS” is selected, the group heading reflects the currently selected group category. Therefore when the second waypoint is selected in the modified art, the divider will reflect the second selected waypoint; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints).

For Claim 15, Passinger modified through Feyereisen and Proehl teach: The method of claim 1, 
Modified Passinger further teaches: the waypoint list region comprising a scrollable region comprising a list of items of the route and the entry for the currently selected option (Passinger Figure 4, disclosing a list of options displayed. The options are modified through Feyereisen to contain list of Waypoints. And [0013] disclosing that user may scroll through NOTAM list. Therefore the list is a scrollable region) including additional information relative to other displayed entries for the list ([0025], disclosing NOTAMs to include additional metadata as information, hence additional information; See also Feyereisen for as cited and incorporated in claim 1 for the teaching of waypoints), 
Passinger does not specifically recite: the method further comprising dynamically “updating the additional information within the entry for the currently selected option” to reflect the second waypoint in response to adjusting the currently selected option from the first option to the second option.
However Passinger teaches of displaying a list of NOTAM messages and the messages to contain additional information ([0025, disclosing metadata with NOTAM contains additional information). The art also displays the details applicable to the selected option in the list, and updates to the new information that relates the next selected option.
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to display additional in the entry section of the list for selected option and update to next selected option as taught by Passinger to provide meaningful quick glance view to the user. Additional information displayed in the list provides benefit that the viewer will see additional information in the same section of display as the list. As the eyes will be focused towards the list section at time of selection, enabling more information to be consumed without changing focus.

For Claim 16, Passinger teaches: An aircraft system comprising a display device and a processing system coupled to the display device to display a list graphical user interface (GUI) display on the display device([0007], disclosing an aircraft system to process navigation data and display device to display the processed information. [0016], disclosing user interface 110 coupled with display device 140 as a touch screen. [0048], disclosing display device 140 visually display graphically displaying information. Hence a GUI for navigation), wherein the option list GUI display comprises: a scrollable region comprising a list of options (Figure 7, disclosing a list of NOTAM messages to select. The list is composed of NOTAMs 252 through 259. [0012], disclosing user may scroll through the NOTAM list. Therefore the list is scrollable); and a detail region including additional information pertaining to a currently selected option within the list of option (Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected event from the list); and the additional information in the detail region is dynamically updated to reflect the second option in lieu of the first option(Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected event from the list).
	Passinger discloses that navigational data such as waypoints, distances between waypoints, headings between waypoints and other navigational data may be represented on display device ([0020], disclosing navigational data relating flight plan and waypoints may be represented on display device). The list in Passinger contains NOTAM messages.
 However Passinger does not explicitly disclose displaying waypoints in a list.
	Passinger further does not disclose: wherein in response to adjusting the currently selected option from a first option to a second option: an entry in the scrollable region corresponding to the currently selected option “is maintained in a fixed position on the display device; the list of options scrolls behind the entry for the currently selected option”.

Feyereisen teaches of a list of waypoints to be displayed in navigational map ([0010], disclosing a list of waypoints displayed and designating one waypoint selected by user to provide more detail).

Proehl traches of displaying selected option at fixed position ((Figure 7, disclosing option 214 highlighted at a fixed position. Figure 8 shows option 216 is selected and it replaces 214 from the fixed highlighted region. Figure 11 shows that highlighted position is a fixed cursor).
	Proehl’s art does disclose currently selected option to be displayed at fixed position and highlighting the next option to be selected as well however the art does not explicitly disclose if both are displayed simultaneously. The information shown in figure 4 is moved to central location in figure 5 is to move the information to a more prominent position as explained in column 8 line 4. The art further discloses a scrolling mechanism that interacts with the GUI (disclosed in SUMMARY OF INVENTION) and figure 5 section 201 shows a list of songs to be scrolled.
	It would have been obvious to one having ordinary skill before effective filing date of claimed invention to modify art of Passinger to display list of waypoints as taught by Feyereisen to enable the user of quickly viewing multiple waypoints in a glance.
	Furthermore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Passinger through modification of Proehl’s art to simultaneously display the currently selected option at a fixed location and the next option at another fixed location that is different that the location of select option display. When Status bar and list are displayed at the same time. The options will scroll under the currently selected option. This will enable the user to quickly, intuitively and efficiently navigate and interact with the GUI (Proehl, SUMMARY OF INVENTION).

For Claim 17, Passinger modified through Feyereisen and Proehl teach: The aircraft system of claim 16, 
Modified Passinger further teaches: wherein the currently selected waypoint is adjusted from the first waypoint to the second waypoint (Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected event from the list; See also Feyereisen for as cited and incorporated in claim 16 for the teaching of waypoint).Modified Passinger does not explicitly teach currently selected waypoint is “automatically” adjusted in response to “traversing the waypoint”.
However Passinger does disclose: Displaying real time navigational data related to waypoints, distances between waypoints and headings. 
It would have been obvious to one having ordinary skill in the art before effective filing date to modify Passinger to adjust the currently selected waypoint automatically in response to vehicle traversing the waypoint as taught by Passinger to display real time information flight plan.


For Claim 18, Passinger teaches: A method of presenting a list of messages associated with a flight plan for an aircraft on a graphical user interface display, the method comprising providing the graphical user interface display including a scrollable region comprising the list of messages and a detail region adjacent to the scrollable region ([0049], disclosing a first area 210 and second area 250 on visual display. Figure 2 showing list of NOTAM messages in right hand side of the display and left side of display i.e. section 210), the detail region including information associated with a currently selected message in the list of messages(Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected event from the list), n while the list of messages scrolls relative to the entry for the currently selected message to adjust the currently selected message from a first waypoint to a second message ([0013], disclosing user may scroll the list to take notes. And figures 3-11 showing NOTAM Messages 252-259 being selected one by one sequentially for the user to take notes. Hence the user may scroll through the messages); and the information in the detail region is dynamically updated to reflect the second message in response to adjusting the currently selected message from the first message to the second message(Figure 3 showing LTD TO TAXI event 253 selected and section 210 showing information relating selected operation. When RWY 34L event 254 is selected, line 274 in section 210 is updated. Therefore section 210 provides information regarding selected option from the list i.e. first option to second option).
Passinger does display waypoint information on the display ([0020], disclosing navigational data relating flight plan and waypoints may be represented on display device) but does not disclose waypoints displayed in a list.
Passinger further does not disclose: wherein: the entry for the currently selected message of the list of message “maintains a fixed position” in the scrollable region.
Feyereisen teaches of a list of waypoints to be displayed in navigational map ([0010], disclosing a list of waypoints displayed and designating one waypoint selected by user to provide more detail).
Proehl teaches of displaying selected option at fixed position ((Figure 7, disclosing option 214 highlighted at a fixed position. Figure 8 shows option 216 is selected and it replaces 214 from the fixed highlighted region. Figure 11 shows that highlighted position is a fixed cursor).
	Proehl’s art does disclose currently selected option to be displayed at fixed position and highlighting the next option to be selected as well however the art does not explicitly disclose if both are displayed simultaneously. The information shown in figure 4 is moved to central location in figure 5 is to move the information to a more prominent position as explained in column 8 line 4. The art further discloses a scrolling mechanism that interacts with the GUI (disclosed in SUMMARY OF INVENTION) and figure 5 section 201 shows a list of songs to be scrolled.
	It would have been obvious to one having ordinary skill before effective filing date of claimed invention to modify art of Passinger to display list of waypoints as taught by Feyereisen to enable the user of quickly viewing multiple waypoints in a glance.

	Furthermore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Passinger through modification of Proehl’s art to simultaneously display the currently selected option at a fixed location and the next option at another fixed location that is different that the location of select option display. When Status bar and list are displayed at the same time. The options will scroll under the currently selected option. This will enable the user to quickly, intuitively and efficiently navigate and interact with the GUI (Proehl, SUMMARY OF INVENTION).

For Claim 19, Passinger modified through Feyereisen and Proehl teach: The method of claim 18, 
Modified Passinger further teaches: comprising providing a divider within the list of waypoints above the entry for the currently selected waypoint (Figure 7 shows “RUNWAY OPERATIONS” AND “SURFACE OPERATIONS” and [0052], disclosing the messages are grouped into categories i.e. they are correlated operationally. The sections runway and surface operations serve as headers as well as dividers as they indicate a separation from other group category) in response to adjusting the currently selected waypoint from the first waypoint to the second waypoint when a route segment associated with the second waypoint is different from a second route segment associated with the first waypoint, wherein the divider includes an identification of the route segment (In figure 7, when an entry from “SURFACE OPERATIONS” is selected, the group heading reflects the currently selected group category. Therefore when the second waypoint is selected in the modified art, the divider will reflect the second selected waypoint; See also Feyereisen for as cited and incorporated in claim 18 for the teaching of waypoint).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Passinger (U.S. Publication No. 20160209234) in view of Feyereisen (U.S. Publication No. 20150308833), Proehl (U.S. Patent No. 6690391) and Osadchyy (U.S. Publication No. 20070216932).

For Claim 20, Passinger modified through Feyereisen and Proehl teach: The method of claim 19 as explained above.
As explained in Claim 19 rejection, modified Passinger groups Waypoints based on their operational categories and displays them accordingly and displays dividers in the list (See Feyereisen for as cited and incorporated in claim 18 for the teaching of waypoint). 
However Passinger does not disclose:  further comprising providing a “line that emanates from the divider and extends beyond at least an upper edge of the entry for the currently selected waypoint to graphically indicate the association between the route segment and the second waypoint”.
Osadchyy teaches of a line extending down from the header to the selected item in the list. (Figure 4, which is reproduced and annotated below for clarity discloses “Support List View’ 405 is selected and it belongs to header ‘Device Management”. A line graphically indicates that “Support List View” and General List View” belong to similar category as they are under a common header and the line extends to both; See attached image below).
Displaying a list in tree view and extending a line from header down to all the items under the header in the list to visually indicate and emphasize that a particular list is as long or as big as the line extends is a well-known method and has been in use in programming languages as well as Windows OS.

It would have been obvious to one having ordinary skill before effective filing date of claimed invention to further modify art of Passinger to display a line that emanates from the divider and extends beyond at least an upper edge of the entry for the currently selected waypoint to graphically indicate the association between the route segment and the second waypoint as taught by Osadchyy to further emphasize the grouping of Waypoints in the list.


    PNG
    media_image1.png
    732
    1034
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669